 


116 HRES 17 EH: A resolution expressing concern over the detention of Austin Tice and Majd Kamalmaz, and for other purposes.
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 17 
In the House of Representatives, U. S.,

December 3, 2020
 
RESOLUTION 
A resolution expressing concern over the detention of Austin Tice and Majd Kamalmaz, and for other purposes. 
 
 
Whereas Austin Tice is a 39-year-old veteran, having served in the Marine Corps as an infantry officer, a Georgetown law student, and a graduate of Georgetown University, from Houston, Texas; Whereas Austin is an Eagle Scout, National Merit Scholarship finalist, and eldest of seven children; 
Whereas Austin was a contributing freelance journalist to McClatchy Newspapers, the Washington Post and other media outlets, and a recipient of the 2012 George Polk Award for War Reporting; Whereas, in May 2012, Austin crossed the Turkey-Syria border to report on the intensifying conflict in Syria; 
Whereas, on August 11, 2012, Austin celebrated his 31st birthday in Darayaa, Syria; Whereas, on August 14, 2012, Austin departed for Beirut, Lebanon, was detained at a checkpoint near Damascus, Syria, and contact with family, friends, and colleagues ceased; 
Whereas, in late September 2012, a video clip appeared on YouTube showing Austin blindfolded and being prodded up a hillside by masked militants; Whereas in the years since Austin’s disappearance, no group has claimed responsibility for his capture; 
Whereas the Syrian government has never acknowledged detaining Austin and has denied the same to Austin’s parents; Whereas officials of the United States believe Austin is alive and being held in Syria and that the Syrian government should assist in locating and returning Austin to his family; 
Whereas Austin Tice’s parents, Marc and Debra Tice, have been diligent in their efforts to find their son, repeatedly meeting with senior officials of the United States Government, the Syrian government, the United Nations, and many others; Whereas the Tices have traveled to the Middle East multiple times, most recently in December 2018, seeking Austin’s safe release, and Debra Tice spent four months living in Damascus, Syria, for the same purpose; 
Whereas the Tices have partnered with Reporters Without Borders to launch campaigns with nearly 270 newspapers and media organizations, highlighting Austin’s case in their publications and on their websites; Whereas institutions and organizations, including Georgetown University, Georgetown Law Center, the National Press Club, the Committee to Protect Journalists, McClatchy, and the Washington Post, have collaborated to raise and maintain public awareness of Austin’s detention;  
Whereas, on November 18, 2018, then-United States Special Presidential Envoy for Hostage Affairs, Robert O’Brien, said that the United States Government believes Austin Tice is alive; Whereas at a press briefing on March 19, 2020, President Trump expressed concern for Austin and called on the Syrian government to release him;  
Whereas Majd Kamalmaz is a 62-year old Syrian-American psychotherapist, father of four, and resident of Texas; Whereas Majd is a well-known mental-health professional with experience in disaster relief and post-traumatic care; 
Whereas in February 2017 Majd traveled to Syria to visit an elderly family member and aid civilians traumatized by the Syrian civil war; Whereas on February 16, 2017 Majd’s family received word that he had been detained at a checkpoint on his way to Ghouta, outside of Damascus, Syria; 
Whereas since February 2017 Majd’s family has not heard from him; Whereas the Syrian government has never publicly acknowledged detaining Majd; 
Whereas Majd’s family and the Syrian-American community have advocated tirelessly for his immediate release;  Whereas in July 2020, United States Ambassador and Special Presidential Envoy for Hostage Affairs Roger Carstens publicly stated, The U.S. Government is in frequent contact with the Kamalmaz family to provide support and information and that Bringing home Majd, along with all U.S. citizens held hostage or wrongfully detained abroad, has the attention of the highest levels in the U.S. government.; and 
Whereas, as described in the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note), Congress calls on the regime of Bashar al-Assad to release all political prisoners forcibly held within its prison system and to allow access to the same facilities for investigations by appropriate international human rights organizations: Now, therefore, be it  That the House of Representatives— 
(1)expresses its ongoing concern regarding the capture of Austin Tice in August 2012 and Majd Kamalmaz in February 2017, and their continuing detention; (2)encourages the Department of State, the intelligence community, and the interagency Hostage Recovery Fusion Cell to jointly continue investigations and to pursue all possible information regarding Austin and Majd’s detention; 
(3)encourages the Department of State and the Special Presidential Envoy for Hostage Affairs to engage the Syrian government to facilitate Austin and Majd’s safe release and return; (4)encourages the Department of State to work with foreign governments known to have diplomatic influence with the Syrian government; and 
(5)requests that the Department of State and the intelligence community continue to work with and inform Congress and the families of Austin Tice and Majd Kamalmaz to the extent possible regarding efforts to secure their safe release and return from detention in Syria.  Cheryl L. Johnson,Clerk. 